Order entered June 1, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00884-CR

                       PARIS DEFRANCE MICHAEL, Appellant

                                           V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1470663-R

                                       ORDER
      The State’s May 27, 2016 second motion for extension of time to file a brief is

GRANTED, and the brief received on May 27, 2016 is ORDERED filed as of that date.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE